DETAILED ACTION
This Office Action incorporates an Examiner's Amendment and Reasons For Allowance.

The Applicant’s response to the last Office Action, filed 7/21/2022 has been entered and made of record.

The Applicant has canceled claim(s) 1 and 9.
The application has pending claim(s) 2-8 and 10-17.

In response to the amendments filed on 7/21/2022:
The “Objections to the claims” have been entered and therefore the Examiner withdraws the objections to the claims. 
 
Applicant’s arguments, see pages 12-13, filed 7/21/2022, with respect to claims 2-8 and 10-17 have been fully considered and are persuasive.  Therefore the 35 U.S.C. 103 rejections have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. J. Warren Lytle, Jr. (Reg. No. 39,283) on August 24, 2022.
	The application has been amended as follows:
	For claim 2 on pages 2-3 of Applicant’s Amendment After Non-Final dated 7/21/2022:
	1.  Please replace -- plurality of, wherein -- at line 25 with “plurality of reflection point data units corresponding to the plurality of projection point data units included in each of the clustered clusters, wherein”.

	For claim 8 on pages 5-6 of Applicant’s Amendment After Non-Final dated 7/21/2022:
	1.  Please replace -- by imaging -- at line 5 with “by an imaging”.

	For claim 16 on page 9 of Applicant’s Amendment After Non-Final dated 7/21/2022:
	1.  Please replace -- by the imaging -- at line 4 with “by an imaging”.







REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 2-8 and 10-17 (now renumbered as 1-15, for issue) are allowed.
Independent claim 10 (now renumbered as claim 8, for issue) respectively recites the limitations of: wherein in the clustering, a division is repeated to thereby form the plurality of clusters until a condition that the number of projection point data units included in each cluster is a predetermined number or less and that a Bayes information criterion after the division is smaller than a modified criterion obtained by multiplying the Bayes information criterion before the division by a predetermined coefficient greater than zero and less than one is satisfied, and in the setting of the space of interest, a plurality of spaces of interest are set for the plurality of formed clusters, and a space of interest obtained by integrating two spaces of interest that overlap each other in the horizontal plane among the plurality of spaces of interest respectively set in the plurality of formed clusters is further set.
Similarly, independent claims 2 (now renumbered as claim 1, for issue) and 17 (now renumbered as claim 15, for issue) respectively recite similar limitations.
The combination of these features as cited in the claims in combination with the other limitations of the claims are neither disclosed nor suggested by the prior art of record.
The closest reference Ishikawa (JP2015114261, as applied in previous Office Action) discloses clustering using the X and Y coordinates of the reflection points [projection data] included in the segments.  However, Ishikawa does not teach the limitations cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD KRASNIC whose telephone number is (571)270-1357.  The examiner can normally be reached on Mon. - Thur. and every other Friday from 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Bernard Krasnic/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        August 24, 2022